Exhibit 99.1 Transcat, Inc.35 Vantage Point Drive • Rochester • NY •14624 • Phone: (585) 352-7777 IMMEDIATE RELEASE Transcat, Inc. Announces Share Repurchase ROCHESTER, NY – October 7, 2013 - Transcat, Inc. (NASDAQ: TRNS) (“Transcat” or the “Company”), a leading provider of accredited calibration, repair, inspection and compliance services and distributor of professional grade handheld test, measurement and control instrumentation, announced that on October 4, 2013 it repurchased 696,138 shares of the Company’s common stock from an unaffiliated shareholder in a privately-negotiated transaction for $8.10 per share for a total purchase price of approximately $5.6 million.The transaction was authorized by the Board of Directors and was paid for using Transcat’s existing credit facility. Lee D. Rudow, President and Chief Executive Officer of Transcat commented, “This transaction reflects our belief in the Company’s long-term business prospects and the investment value of our common stock at this price.” As of August 6, 2013, and prior to this transaction, there were 7.4 million shares of the Company’s common stock outstanding. ABOUT TRANSCAT Transcat, Inc. is a leading provider of accredited calibration, repair, inspection and compliance services including analytical instrument qualifications, equipment and process validation.Targeted industries include life science, biotechnology, medical device, pharmaceutical and other FDA-regulated industries, industrial manufacturing, energy and utilities, chemical manufacturing and other industries.Throughout its 18 strategically located centers of excellence in the United States, Canada and Puerto Rico, Transcat delivers precise services with reliable turn-around times. The breadth and depth of measurement parameters addressed by Transcat’s ISO/IEC 17025 scopes of accreditation are believed to be among the best in the industry. In addition, Transcat operates as a leading distributor of professional grade handheld test, measurement and control instrumentation.Through its distribution products segment, Transcat markets and distributes premier and propriety brand instruments to nearly 15,000 customers.The Company offers access to more than 25,000 test, measurement and control products. Transcat’s growth strategy is to expand its service and distribution platform comprised of a balanced suite of test products and analytical, calibration, compliance, and validation services.The goal is to deliver specialized technical services with a quality assurance approach, which maximizes document accuracy and on-time job delivery.Transcat answers the call with cGMP, GLP, and GXP compliant services. Transcat can provide life science companies with a reliable alternative service and product solution to the OEMs and to the “generalist” service providers who cannot meet the client’s specialized needs. More information about Transcat can be found on its website at: transcat.com. Transcat, Inc. Announces Share Repurchase October 7, 2013 Page 2 of 2 Safe Harbor Statement This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to risks, uncertainties and assumptions and are identified by words such as “expects,” “estimates,” “projects,” “anticipates,” “believes,” “could,” and other similar words.All statements addressing operating performance, events, or developments that Transcat, Inc. expects or anticipates will occur in the future, including but not limited to statements relating to anticipated revenue, profit margins, sales operations, its strategy to build its sales representative channel, customer preferences and changes in market conditions in the industries in which Transcat operates are forward-looking statements. Because they are forward-looking, they should be evaluated in light of important risk factors and uncertainties. These risk factors and uncertainties are more fully described in Transcat’s Annual and Quarterly Reports filed with the Securities and Exchange Commission, including under the heading entitled “Risk Factors.”Should one or more of these risks or uncertainties materialize, or should any of the Company’s underlying assumptions prove incorrect, actual results may vary materially from those currently anticipated. In addition, undue reliance should not be placed on the Company’s forward-looking statements. Except as required by law, the Company disclaims any obligation to update or publicly announce any revisions to any of the forward-looking statements contained in this press release. For more information contact: John J. Zimmer, Chief Financial Officer Phone: (585) 352-7777 Email:jzimmer@transcat.com -or- Deborah K. Pawlowski, Investor Relations Phone: (716) 843-3908 Email: dpawlowski@keiadvisors.com ###
